MEMORANDUM **
Fernando Barajas-Miranda appeals the sentence imposed following his guilty plea to being an alien in the United States following deportation, in violation of 8 U.S.C. § 1326.
Barajas-Miranda contends that the case should be remanded so that the district court can consider a downward departure based upon Barajas-Miranda’s extremely unusual family situation. We deem the request for the downward departure waived because, as Barajas-Miranda concedes, he did not make the request in the district court. United States v. Quesada, 972 F.2d 281, 283-84 (9th Cir.1992).
Barajas-Miranda’s challenge under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), to the enhancement of his sentence based upon his prior convictions is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2001) (as amended).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.